—Order unanimously affirmed without costs. Memorandum: The evidence supports Family Court’s determination that termination of respondent’s parental rights is in the best interests of the child (see, Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Noele D., 209 AD2d 828, 829). *998From the time the child was removed from the home in 1989 until the dispositional hearing, respondent remained unable to plan for the child’s future or to provide a stable and suitable home (see, Matter of Jonathon Jesus B., 189 AD2d 653). Although petitioner did not establish the likelihood that the child would be placed for adoption, the court nevertheless properly determined that the best interests of the child would be promoted by transferring her guardianship and custody to petitioner (see, Social Services Law § 384-b [3] [i]). (Appeal from Order of Onondaga County Family Court, Hedges, J.— Terminate Parental Rights.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.